Exhibit 10.2

CONFIDENTIAL SETTLEMENT AGREEMENT, INCLUDING RELEASES OF

CLAIMS, COVENANT NOT TO SUE, AND STIPULATION OF DISMISSIAL

This Settlement Agreement, including Releases of Claims, Covenant Not To Sue,
and Stipulation of Dismissal of the Litigation (as defined below) (the
“Agreement”), is made and entered into as of December 20, 2012, between and
among Alzheimer’s Institute of America, Inc. (“AIA”), and Myrexis, Inc.
(“Myrexis”), Myriad Genetics, Inc. (“Myriad Genetics”), Myriad Therapeutics,
Inc. (formerly known as Myriad Pharmaceuticals, Inc. and referred to herein as
“Myriad Pharmaceuticals”), Mayo Clinic Jacksonville (“Mayo Clinic”) and Mayo
Foundation for Medical Education and Research (“Mayo Foundation”). The foregoing
entities are collectively referred to herein as the “Parties”, or individually
referred to as a “Party”; Myriad Genetics and Myriad Pharmaceuticals are
collectively referred to herein as “Myriad”; Mayo Clinic and Mayo Foundation are
collectively referred to herein as “Mayo”; and Myrexis, Myriad Genetics, Myriad
Pharmaceuticals, Mayo Clinic and Mayo Foundation are collectively are referred
to herein as the “Plaintiffs”.

WHEREAS, there exists a consolidated dispute between and among the foregoing
Parties resulting from the following cases, Alzheimer’s Institute of America,
Inc. v. Mayo Clinic Jacksonville, Inc., et al., Case No.: 03-2645-CM-DJW (D.
Kan. filed December 18, 2003), Mayo Clinic Jacksonville, et al. v. Alzheimer’s
Institute of America, Inc., Case No.: 05-cv-639-T23-TBM (M.D. Fla. filed
March 31, 2005), and Alzheimer’s Institute of America, Inc. v. Mayo Clinic
Jacksonville, et al., Case No. 05-1049-T26-TBM, currently pending in the U.S.
District Court for the Middle District of Florida (collectively the
“Litigation”), stating or addressing claims by AIA



--------------------------------------------------------------------------------

based upon activities of Mayo and Myriad involving what is known as the Swedish
Mutation in cell lines and in vitro use of the Swedish Mutation for research and
other purposes, which AIA asserts infringe claims set forth in United States
Patent Nos. 5,455,169 and 5,795,963 (the “Patents-in-Suit” which, together with
United States Patent Nos. 6,818,448 and 7,538,258, and any continuations,
continuations-in-part, divisions, reissues, and re-examinations of any of the
foregoing, and any patent applications or patents claiming priority from any of
the foregoing, or from which priority is claimed by any of the foregoing, and
any foreign counterparts or equivalents to any of the foregoing, are
collectively referred to herein as “the AIA Patents”);

WHEREAS, the Parties seek to compromise and settle fully and finally (i) all
claims and any potential claims between or among them regarding the
Patents-in-Suit and the Litigation, including, without limitation, all claims
asserted or which could have been asserted in the Litigation, and all claims of
any type or kind based upon, related to, or directly or indirectly arising from,
out of or in connection with the activities of Mayo or Myriad involving or
concerning cell lines containing the Swedish Mutation, in vitro materials
derived from cell lines containing the Swedish Mutation, or any other in vitro
research tools containing the Swedish Mutation, and (ii) except for the limited
preservation of claims between AIA and the Mayo Foundation described in
Section 5 hereof, all claims and potential claims regarding the AIA Patents, in
each case under clauses (i) and (ii) above, from the inception of time through
the Effective Date (as defined below);

WHEREAS, the Parties wish to exclude from the Agreement, and preserve rights,
claims and actions that AIA and the Mayo Foundation may have against one another
based on that certain License Agreement, dated September 13, 1996 (“1996 License
Agreement”), but only to the extent such claims are not based upon, related to,
or directly or indirectly arising from, out of

 

2



--------------------------------------------------------------------------------

or in connection with the activities of Mayo or Myriad involving or concerning
cell lines containing the Swedish Mutation, in vitro materials derived from cell
lines containing the Swedish Mutation, or any other in vitro research tools
containing the Swedish Mutation (because any and all such claims are included
within the Release and Covenant Not To Sue that AIA is delivering to the
Plaintiffs pursuant to this Agreement);

WHEREAS, the Parties do not make any admission of liability or wrongdoing by
entering into this Agreement (or in connection with or concerning the 1996
License Agreement), and are entering into this Agreement for the sole purpose of
avoiding the expense, time, distraction and uncertainties of continuing the
Litigation and of eliminating all claims that could be brought by AIA regarding
the Patents-in-Suit or the other AIA Patents, or based upon, related to, or
directly or indirectly arising from, out of or in connection with the activities
of Mayo or Myriad involving or concerning cell lines containing the Swedish
Mutation, in vitro materials derived from cell lines containing the Swedish
Mutation, or any other in vitro research tools containing the Swedish Mutation,
and, therefore, nothing contained herein shall be construed or considered to be
an admission by any of the Parties concerning any element of their dispute, the
Litigation or the 1996 License Agreement;

NOW, THEREFORE, for good and valuable consideration (including, but not limited
to, the execution and delivery of the Releases described and provided herein,
the Covenant Not To Sue provided herein, the Stipulation of Dismissal, and the
other covenants, recitals, undertakings and agreements set forth in this
Agreement), the receipt and sufficiency of which hereby are acknowledged, and
effective as of the date on which all Parties shall have executed this
Agreement, the undersigned Parties agree as follows:

 

3



--------------------------------------------------------------------------------

  1. Settlement Consideration.

In consideration of the Releases and Covenant Not To Sue to be provided by AIA
to all other Parties, and other provisions described in this Agreement, Myrexis
shall, on behalf of itself and the other Plaintiffs, (i) pay to AIA the sum of
One Million Five Hundred Twenty-Five Thousand Dollars ($1,525,000) by wire
transfer as designated in writing by AIA (“the Settlement Payment”), and
(ii) transfer to AIA the rights and assets associated with certain of its
research and development programs as provided in Section 2 hereof (the “Program
Assets Transfer”). AIA expressly acknowledges and agrees that the
above-described consideration is being delivered to and received by AIA in full,
final and complete settlement of all claims or potential claims it has, or ever
had, against any of the Plaintiffs (except as to Mayo Foundation, subject to the
limited exclusion set forth in Section 5 below). AIA acknowledges and agrees
that it and its counsel are solely responsible for properly and accurately
reporting the above-referenced consideration to the taxing authorities, and they
rely upon no representation of any of the other Parties or their attorneys
regarding the taxability of such consideration.

The Settlement Payment shall be made to AIA upon the initiation of the Program
Assets Transfer (such date being referred to as the “Effective Date”), which
shall occur on or before December 21, 2012. Simultaneously with the delivery of
the Settlement Payment and the payment described in Section 1.03(c) of Appendix
B hereto, to AIA, the Parties shall be deemed to have delivered the Releases set
forth herein, AIA shall be deemed to have delivered the Covenant Not to Sue set
forth herein, and the Parties shall cause the Stipulation of Dismissal of the
Litigation to be filed in the Court in the form attached hereto as Appendix A as
provided herein.

 

4



--------------------------------------------------------------------------------

  2. Myrexis Transfer of Program Rights and Assets to AIA.

Myrexis shall effect the Program Assets Transfer as provided in Appendix B
hereto. AIA and Myrexis agree that Myrexis will use commercially reasonable
efforts to transfer the Conveyed Assets (as defined in Appendix B) on the terms
and conditions set forth in Appendix B. Any claim by AIA that the Program Assets
Transfer is incomplete in any respect shall not invalidate, void or make subject
to rescission this Agreement, the Releases, the AIA Covenant Not To Sue, or the
Stipulation of Dismissal of the Litigation. AIA’s sole remedy in connection
therewith shall be specific performance of the Program Assets Transfer
provisions as provided for in Appendix B.

 

  3. AIA’s Release and Covenant Not to Sue.

(a) Release by AIA. In consideration of the recitals, covenants, promises,
actions, undertakings and conditions contained in this Agreement, and subject
only to the limited exclusion set forth in Section 5 hereof preserving for AIA
the right to assert specified Claims (as defined below) against the Mayo
Foundation, AIA, for itself and for its respective members, parents,
subsidiaries, affiliates, divisions, officers, directors, shareholders,
employees, heirs, trusts, trustees, contingent or remainder beneficiaries,
settlors of trusts, representatives, agents, principals, attorneys, successors
and assigns, whether past, present or future (collectively, the “AIA Releasing
Parties”), hereby releases, remises, acquits, and forever discharges the
Plaintiffs and their respective members, parents, subsidiaries, affiliates,
divisions, officers, directors, shareholders, employees, heirs, trusts,
trustees, contingent or remainder beneficiaries, settlors of trusts,
representatives, agents, principals, attorneys, successors and assigns, whether
past, present or future (collectively, the “AIA Released Parties”), from any and
all claims, potential claims, demands, suits, causes of action of every type and
kind, debts, attorneys’ fees, costs or liabilities

 

5



--------------------------------------------------------------------------------

of any kind whatsoever, known or unknown, suspected or unsuspected (collectively
hereinafter, “Claims”), that AIA now has, or ever had from the inception of time
through the Effective Date, against the Plaintiffs, including, but not limited
to: (i) Claims based on, related to, or arising out of, directly or indirectly,
Claims that were asserted in the Litigation or which could have been asserted in
the Litigation, (ii) Claims for infringement or alleged infringement of any
patents, including the Patents-in-Suit and the other AIA Patents, and
(iii) Claims based upon, related to, or directly or indirectly arising from, out
of or in connection with the activities of Mayo or Myriad involving or
concerning cell lines containing the Swedish Mutation, in vitro materials
derived from cell lines containing the Swedish Mutation, or any other in vitro
research tools containing the Swedish Mutation. Nothing in this paragraph shall
be interpreted as releasing the Plaintiffs from obligations arising under and
set forth in this Agreement and from claims or causes of action arising out of
any breach of those obligations.

(b) Covenant Not to Sue. Subject only to the limited exclusion set forth in
Section 5 hereof preserving for AIA the right to assert specified Claims against
the Mayo Foundation, AIA also agrees, promises and covenants that neither the
AIA Releasing Parties, nor any other person, organization or entity acting on
their behalf, with their permission and/or with their cooperation, has filed or
will file, charge, claim, sue or cause or permit to be filed or charged, any
action or Claim for damages or other relief (including, but not limited to,
injunctive, declaratory or other equitable relief) against any of the AIA
Released Parties, based upon, related to, or directly or indirectly arising
from, out of or in connection with, the Litigation, the Patents-in-Suit or the
AIA Patents, including Claims that were made or could have been made in the
Litigation, all other Claims based on the Patents-in-Suit or the other AIA
Patents, and all Claims based upon, related to, or directly or indirectly
arising from, out of or in connection with the activities of

 

6



--------------------------------------------------------------------------------

Mayo and Myriad involving or concerning cell lines containing the Swedish
Mutation, in vitro materials derived from cell lines containing the Swedish
Mutation, or any other in vitro research tools containing the Swedish Mutation.
In the event of a breach of this provision, AIA agrees to hold harmless and
indemnify the AIA Released Parties from and against any and all losses, costs,
damages, penalties, fines, judgments, interest or expenses, including, without
limitation, attorneys’ fees, incurred by any or all of them by reason of any
such Claims asserted by any of the AIA Releasing Parties, or by any person,
organization or other entity acting on their behalf or with their permission or
cooperation.

 

  4. Plaintiffs’ Release.

(a) Release by Plaintiffs. In consideration of the recitals, covenants,
promises, actions, undertakings and conditions contained in this Agreement, each
of the Plaintiffs, for themselves and for their respective members, parents,
subsidiaries, affiliates, divisions, officers, directors, shareholders,
employees, heirs, trusts, trustees, contingent or remainder beneficiaries,
settlors of trusts, representatives, agents, principals, attorneys, successors
and assigns, whether past, present or future (collectively, the “Plaintiff
Releasing Parties”), hereby releases, remises, acquits, and forever discharges
AIA and its members, parents, subsidiaries, affiliates, divisions, officers,
directors, shareholders, employees, heirs, trusts, trustees, contingent or
remainder beneficiaries, settlors of trusts, representatives, agents,
principals, attorneys, successors and assigns, whether past, present or future
(collectively, the “Plaintiff Released Parties”), from any and all Claims that
such Plaintiffs now have or ever had from the inception of time through the
Effective Date, based upon, related to, or directly or indirectly arising from,
out of or in connection with, Claims that were asserted in the Litigation, or
which could have been asserted in the Litigation (subject only to the limited
exclusion set forth in Section 5 hereof preserving for

 

7



--------------------------------------------------------------------------------

the Mayo Foundation the right to assert specified Claims against AIA). Nothing
in this paragraph shall be interpreted as releasing AIA from obligations arising
under and set forth in this Agreement and from claims or causes of action
arising out of any breach of those obligations.

 

  5. Release Limitation.

Nothing in Sections 3 or 4 or anywhere else in this Agreement shall release the
Mayo Foundation or AIA from any Claims or disputes between or among AIA and the
Mayo Foundation based upon the 1996 License Agreement, and all such Claims that
may now exist are preserved and not affected by this Agreement or the resolution
of the Litigation, but only to the extent such claims are not based upon,
related to, or directly or indirectly arising from, out of or in connection with
the activities of Mayo and Myriad involving or concerning cell lines containing
the Swedish Mutation, in vitro materials derived from cell lines containing the
Swedish Mutation, or any other in vitro research tools containing the Swedish
Mutation (because any and all such Claims are included within the Release and
Covenant Not To sue that AIA is delivering to the Plaintiffs pursuant to this
Agreement).

6. No Admission of Liability. The Parties acknowledge that this Agreement is
given in compromise and settlement of dispute claims and is not, and shall not
be construed as, an admission of liability, or as an admission of the
truthfulness of any allegations made by any of the Parties. All Parties
expressly deny all liability to any other Party and the claims made against
them.

 

  7. Confidentiality, Non-Disparagement, and Related Obligations.

(a) Confidentiality. As a material inducement to and as an express condition of
this Agreement, the Parties agree that the specific terms of this Agreement
shall be held confidential

 

8



--------------------------------------------------------------------------------

and shall not be disclosed, except as required by law, to any person other than
to an immediate family member, legal counsel or financial advisor (provided that
any authorized individual to whom disclosure is made agrees to be bound by these
confidentiality obligations). The Parties acknowledge that Myrexis, as a public
company with reporting obligations pursuant to the Securities Exchange Act of
1934, as amended, is required to publicly disclose the terms of this Agreement
in, and file a copy of this Agreement as an exhibit to, a Current Report on Form
8-K to be filed with the Securities and Exchange Commission.

(b) Non-Disparagement. As a material inducement to and as an express condition
of this Agreement, each of the Parties agrees that it shall not directly or
indirectly make any statements that are professionally disparaging about any
other Party in any medium (in any verbal or written form or through any form of
social media) including, but not limited to, any statements that disparage the
conduct or reputation of any of the Parties.

 

  8. Complete Defense Against Future Suit.

This Agreement may be pleaded as a full and complete defense to, and the Parties
hereby consent that it may be used as the basis of dismissal of, any action,
suit or proceeding based on any claims whatsoever released by this Agreement.

 

  9. General.

(a) Integration; Entire Agreement; Modification; Amendment; and Waiver. This
Agreement is the entire agreement of the Parties regarding settlement of the
Litigation and preservation of rights arising in connection with the 1996
License Agreement, and it supersedes any and all prior oral and/or written
agreements between or among the Parties regarding the subject matter hereof,
including the Litigation. No variations or modifications hereof shall be deemed
valid unless reduced to writing and signed by the Parties hereto. Any waiver or
consent

 

9



--------------------------------------------------------------------------------

shall be effective only in the specific instance and for the purpose for which
it was given, and shall not constitute a continuing waiver or consent, or a
waiver or consent with respect to any other terms or provisions of this
Agreement (whether or not similar). The terms of this Agreement are severable,
and if for any reason any part hereof shall be found to be unenforceable, the
remaining terms and conditions shall be enforced in full.

(b) Governing Law; Venue and Jurisdiction. This Agreement shall be deemed to
have been made in the State of Delaware, and the validity, interpretation and
performance of this Agreement shall be governed by and construed in accordance
with the internal laws of Delaware, without giving effect to conflict of law
principles thereof. The Parties agree that any action relating to the terms and
provisions of this Agreement shall be commenced in Delaware in a court of
competent jurisdiction, and further acknowledge and agree that venue shall lie
exclusively in such state.

(c) Joint Drafting. The Parties acknowledge that the terms of this Agreement are
the result of joint negotiation and participation among all of the Parties, each
of whom was represented by competent counsel. This Agreement therefore shall be
deemed to have been drafted by each and all of the Parties, and any ambiguity
that is claimed or deemed to exist shall not be interpreted more strongly
against any Party on the basis that such Party caused the uncertainty to exist.

(d) Knowing and Voluntary Agreement. Each Party hereby acknowledges that it has
read this Agreement carefully, has been afforded sufficient time to understand
the terms and effects of this Agreement, has engaged counsel to advise it on all
of the terms and effects of this Agreement prior to executing this Agreement, is
entering into and executing this Agreement

 

10



--------------------------------------------------------------------------------

voluntarily, and that none of the Parties, nor any of their agents or
representatives, made any representations inconsistent with the terms and
effects of this Agreement.

(e) Acknowledgement of Payment Condition. The Parties acknowledge and agree that
their respective obligations hereunder are contingent and conditioned upon the
other Party’s compliance with its obligations hereunder.

(f) Authority To Sign. Each Party represents and warrants to the other Parties
that the individual executing this Agreement on such Party’s behalf is fully
authorized to do so, is executing the Agreement willingly and knowingly and,
further, that such individual is authorized to bind the Party on whose behalf it
is executing this Agreement to the terms of all Releases, Covenants and claims,
recitals, undertakings, promises and obligations of that Party as set forth in
this Agreement.

(g) Counterparts; Timing. This Agreement may be signed on one or more copies,
each of which when signed shall be deemed to be an original, and all of which
together shall constitute one and the same Agreement.

(h) Headings. The headings contained in this Agreement are for ease of reference
only and shall not alter the terms of this Agreement.

[Remainder of page left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as a
sealed instrument as of December 20, 2012, and it shall be binding upon and
inure to the benefit of the heirs, successors and assigns of each of the Parties
hereto.

 

ALZHEIMER’S INSTITUTE OF

AMERICA, INC.

     MYREXIS, INC. By:   /s/ Marjorie E. Curran        By:   /s/ David W. Gryska

A duly authorized representative of

Alzheimer’s Institute of America, Inc.

    

A duly authorized representative of

Myrexis, Inc. (formerly known as

Myriad Pharmaceuticals, Inc.)

MYRIAD GENETICS, INC.      MYRIAD THERAPEUTICS, INC. By:   /s/ Richard Marsh    
   By:   /s/ Richard Marsh

A duly authorized representative of

Myriad Genetics, Inc.

    

A duly authorized representative of

Myriad Therapeutics, Inc.

MAYO FOUNDATION FOR

MEDICAL EDUCATION AND

RESEARCH

     MAYO CLINIC JACKSONVILLE By:   /s/ Joseph M. Colaiano        By:   /s/
Joseph M. Colaiano

A duly authorized representative of

Mayo Foundation for Medical Education and Research

    

A duly authorized representative of

Mayo Clinic Jacksonville

 

12



--------------------------------------------------------------------------------

APPENDIX A

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

MAYO CLINIC JACKSONVILLE,

MAYO FOUNDATION FOR MEDICAL

EDUCATION AND RESEARCH,

MYRIAD GENETICS, INC., and

MYRIAD PHARMACEUTICALS, INC.,

 

Plaintiffs/Counter-Defendants,

 

v.

 

ALZHEIMER’S INSTITUTE OF

AMERICA, INC.,

 

Defendant/Counter-Plaintiff.

  

Case No.:                8:05-cv-00639-SDM-TBM

                                  8:05-cv-01049-SDM-TBM

 

STIPULATION OF DISMISSAL

WITH PREJUDICE

The parties, through undersigned counsel, hereby stipulate and agree that Case
Nos. 8:05-cv-00639-SDM-TBM and 8:05-cv-01049-SDM-TBM be dismissed with
prejudice, with each party to bear its own costs and attorneys’ fees.

Respectfully submitted,

 

By:   /s/ Michael E. Florey     By:   /s/ David V. Clark  

Michael E. Florey (pro hac vice)

Jonathan E. Singer (pro hac vice)

Sara Cotton (pro hac vice)

Elizabeth M. Flanagan (pro hac vice)

FISH & RICHARDSON P.C.

60 S. Sixth Street, Suite 3200

Minneapolis, MN 55042

Tel: (612) 335-5070

Fax: (612) 288-9696

florey@fr.com

singer@fr.com

cotton@fr.com

eflanagan@fr.com

     

William A. Rudy (pro hac vice)

David V. Clark (pro hac vice)

LATHROP & GAGE LLP

2345 Grand Boulevard, Suite 2200

Kansas City, Missouri 64108-2684

Tel: (816) 292-2000

Fax: (816) 292-2001

wrudy@lathropgage.com

dclark@lathropgage.com

 

13



--------------------------------------------------------------------------------

 

Michael L. Chapman, FBN 84355

HOLLAND & KNIGHT LLP

100 North Tampa St., Suite 1400

Tampa, FL 33602-3644

Tel: (813) 227-8500

Fax: (813) 229-0134

michael.chapman@hklaw.com

 

Attorneys for Plaintiffs/Counter-Defendants Mayo Clinic Jacksonville, Mayo
Foundation For Medical Education and Research, Myriad Genetics, Inc. and Myriad
Pharmaceuticals, Inc.

     

Pedro F. Bajo, Jr., FBN 966029

Bajo Cuva Cohen & Turkel

100 North Tampa Street, Suite 1900

Tampa, Florida 33602

Tel: (813) 443-2199

Fax: (813) 443-2193

pedro.bajo@bajocuva.com

 

Dan Cleveland, Jr.

Michael G. Martin

LATHROP & GAGE LLP

4845 Pearl E. Circle, Suite 302

Boulder, CO 80301

Tel: (720)931-3012

Fax: 720/931-3001

dcleveland@lathropgage.com

mmartin@lathropgage.com

 

Attorneys for Defendant/Counter Plaintiff Alzheimer’s Institute of America, Inc.

 

14



--------------------------------------------------------------------------------

APPENDIX B

TRANSFERRED PROGRAM RIGHTS AND ASSETS

This Appendix B to the Confidential Settlement Agreement, Including Releases of
Claims, Covenant Not To Sue, and Stipulation of Dismissal (the “Agreement”) sets
forth the terms and conditions pursuant to which Myrexis shall transfer certain
Program rights and assets to AIA in connection with the settlement of the
Litigation. Defined terms used in this Appendix B and not otherwise defined
shall have the meanings given to them in the Agreement.

Section 1.01 Certain Definitions. As used in this Agreement, the following terms
have the following meanings (terms defined in the singular to have a correlative
meaning when used in the plural and vice versa). Certain other terms are defined
in the text of this Agreement.

(a) “Action” shall mean any civil, criminal, or administrative actions, claims,
suits, demands, charges, citations, reexaminations, oppositions, interferences,
decrees, injunctions, mediations, hearings, notices of violations, demand
letters, litigations, proceedings, labor disputes, arbitral actions,
governmental or other audits, inquiries, criminal prosecutions, investigations,
unfair labor practice charges, or complaints.

(b) “Affiliate” shall mean with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.

(c) “Books and Records” shall mean all books, records, files, documents, and
correspondence (i) to the extent the foregoing contain or record data or
information generated, developed or compiled in the course of and specifically
related to the Programs and (ii) which document the creation, filing,
prosecution, issuance, maintenance, enforcement or defense of any Intellectual
Property Rights, in all forms, including electronic, in which they are stored or
maintained, in each case that are Controlled by Myrexis or any of its
Affiliates. For clarity, “Books and Records” will not include any of the
foregoing to the extent any of the foregoing contain data or information other
than data and information generated, developed or compiled in the course of and
specifically related to the Programs (any such other data and information
contained in any Books and Records being referred to herein as the “Non-Program
Information”), and any Non-Program Information delivered as a part of the Books
and Records conveyed herein shall be treated as Confidential Information of
Myrexis and returned to Myrexis promptly upon its discovery by AIA or upon
Myrexis’ request.

(d) “Confidential Information” shall mean any and all non-public, proprietary
information, written or oral, including any business information, technical
information or data, marketing plans, financial information, strategic plans and
any other non-public proprietary information, however embodied, in any medium.

(e) “Contract” shall mean any agreement, contract, note, loan, evidence of
indebtedness, lease, purchase order, letter of credit, indenture, security or
pledge agreement, undertaking, practice, restrictive covenant, plan, license,
instrument, obligation or commitment

 

15



--------------------------------------------------------------------------------

relating to the Conveyed Assets and to which Myrexis is a party or is bound,
whether oral or written.

(f) “Control” or “Controlled” means with respect to the Conveyed Assets, the
possession by Myrexis of the right (other than pursuant to this Agreement) to
assign each such Conveyed Asset as provided herein without violating the terms
of any agreement with or incurring any obligation of payment to any Third Party
and without violating any applicable laws.

(g) “Conveyed Assets” shall mean all of Myrexis’s right, title and interest in
and to the following:

 

  (i) the Intellectual Property Rights, including those Patents listed or
described in Exhibit A;

 

  (ii) all Books and Records listed or described on Exhibit B;

 

  (iii) all of Myrexis’s rights under the Contracts identified on Exhibit C
(collectively, the “Transferred Contracts”);

 

  (iv) all Inventory listed on Exhibit D;

 

  (v) all Permits listed on Exhibit E; and

 

  (vi) all claims, causes of action, choses in action, rights of recovery and
rights of set-off of any kind, against any Person, arising under the
Intellectual Property Rights, including, without limitation, any such right or
item that arose on or before the Effective Date.

The Conveyed Assets expressly exclude any of the foregoing to the extent the
foregoing relates to, is used in or arises out of Myrexis’ program intended to
develop any composition of matter in the [MX90745 Series of compounds], or any
analog, homolog, derivative or isomer of any composition of matter in the
[MX90745 Series of compounds], together with all formulations, line extensions
and modes of administration thereof, including but not limited to the drug
candidate Azixa.

(h) “Default” shall mean (a) any actual breach or default, (b) the occurrence of
an event that with the passage of time or the giving of notice or both would
constitute a breach or default or (c) the occurrence of an event that with or
without the passage of time or the giving of notice or both would give rise to a
right of termination, renegotiation or acceleration.

(i) “Employee” shall mean any current or former employee, consultant,
independent contractor, advisor or director of Myrexis or any Affiliate of
Myrexis.

(j) “Employee Compensation Arrangements” shall mean any currently effective
employment contract, deferred compensation agreement, bonus plan, incentive
plan, profit sharing plan, retirement agreement, change of control arrangement,
severance agreement or other employee compensation agreement.

 

16



--------------------------------------------------------------------------------

(k) “Governmental Body” shall mean any (i) nation, province, state, county,
city, town, village, district, or other jurisdiction of any nature;
(ii) federal, provincial, state, local, municipal, foreign, or other government;
(iii) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal); (iv) multi-national organization or body; or (v) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature.

(l) “Intellectual Property Rights” shall mean, to the extent Controlled by
Myrexis and generated, developed or compiled in the course of and specifically
related to the Programs, any or all of the following: (i) all United States and
foreign patents and utility models and applications therefor and all reissues,
divisionals, reexaminations, renewals, extensions, provisionals, supplementary
protection certificates, continuations and continuations in-part thereof, and
equivalent or similar registered rights anywhere in the world (“Patents”), and
(ii) all trade secrets and other rights in know-how and confidential or
proprietary information, inventions and discoveries, in each case, recorded in
the Books and Records, including without limitation invention disclosures.

(m) “Inventory” shall mean, to the extent Controlled by Myrexis, all of the raw
materials, compound samples, biological samples, work in process, and similar
items, produced in the course of a Program and held by or on behalf of Myrexis,
in each case wherever the same may be located.

(n) “Liabilities” shall mean any and all direct or indirect liabilities,
indebtedness, obligations, commitments, expenses, claims, deficiencies,
guarantees or endorsements of or by any Person of any type, known or unknown,
and whether accrued, absolute, contingent, matured, un-matured, determined or
undeterminable, on- or off-balance sheet, or other, including those arising
under any Regulation or Action or undertaking or otherwise.

(o) “Permits” shall mean all licenses, permits, approvals, authorizations,
consents or orders of, or filings with, any Governmental Body, whether foreign,
federal, state or local, or any other Person, that are necessary for the
development, testing, manufacture, marketing or commercialization of a drug
candidate as conducted by Myrexis as a part of a Program before the Effective
Date and Controlled by Myrexis, other than those licenses, permits, franchises,
approvals, authorizations, consents or orders of, or filings which relate to the
operations of the Myrexis generally.

(p) “Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Body or other entity.

(q) “Program” means that portion of the business and operations of Myrexis
comprising any of (A) Myrexis’ program intended to create heat shock protein 90
inhibition drugs, (B) Myrexis’ program intended to create cancer metabolism
inhibition drugs, and/or (iii) Myrexis’ program intended to create small
molecule anti-interferon (IKK LOGO [g446513image03.jpg] /TBK1 inhibition) drugs,
and “Programs” means the foregoing collectively.

 

17



--------------------------------------------------------------------------------

(r) “Regulations” shall mean any laws, statutes, ordinances, regulations, rules,
codes, notice requirements, court decisions, agency guidelines, principles of
law and orders of any foreign, federal, state or local government and any other
Governmental Body, and including, without limitation, environmental laws,
energy, motor vehicle safety, public utility, zoning, building and health codes,
occupational safety and health regulations, and laws respecting employment
practices, employee documentation, terms and conditions of employment and wages
and hours.

(s) “Representative” with respect to any Person shall mean any officer,
director, principal, attorney, agent, employee or other representative of such
Person.

(t) “Tax” or “Taxes” shall mean any U.S. federal, state, local or non-U.S.
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, escheat, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.

(u) “Tax Excluded Liabilities” means any Taxes of Myrexis for any taxable
period, and any liability for Taxes arising from or attributable to the
operation of the Programs or the use or ownership of the Conveyed Assets for all
taxable periods (or portions thereof), before the Effective Date.

(v) “Third Party” shall mean any Person other than AIA or Myrexis or their
Affiliates.

Section 1.02 Assignment of Conveyed Assets to AIA. Myrexis hereby represents and
warrants to AIA that, to the best of Myrexis’ knowledge, Myrexis owns the
Conveyed Assets free and clear of any and all liens. Subject to the terms and
conditions set forth herein, on the Effective Date, Myrexis shall assign, convey
and transfer to AIA all of Myrexis’s right, title and interest in and to the
Conveyed Assets.

Section 1.03 Assumption of Assumed Liabilities; Excluded Liabilities.

(a) Subject to the terms and conditions set forth in this Agreement, AIA assumes
and hereafter shall pay, perform and discharge when due only the Liabilities of
Myrexis under the Transferred Contracts (the “Assumed Liabilities”); provided,
however, that the Assumed Liabilities do not include any Liabilities under the
Transferred Contracts or otherwise that arise from (i) obligations accruing
before, or arising from events occurring before, the Effective Date, (ii) the
conduct of the Parties before the Effective Date, including without limitation,
in connection with the negotiation, preparation and execution of this Agreement
and the transactions contemplated hereby, or (iii) Defaults thereunder or
breaches thereof before the Effective Date, in each case whether a claim is made
before, on or following the Effective Date. AIA further expressly assumes all
Liabilities arising after the Effective Date out of, in connection with, or
relating to the further conduct of the Programs, including but not limited to
any costs associated with further development efforts and costs of the
preparation, filing,

 

18



--------------------------------------------------------------------------------

prosecution and maintenance of Intellectual Property Rights and costs related to
the storage and maintenance of Inventory (the “Ongoing Program Liabilities”).
Notwithstanding any provision in this Agreement or any other writing to the
contrary, other than the Assumed Liabilities and the Ongoing Program
Liabilities, AIA is not assuming and shall not assume or otherwise be
responsible for any other Liabilities or indebtedness whether of Myrexis or of
any Affiliate of Myrexis, any predecessor of same or any prior owner of all or
part of the Programs or the Conveyed Assets (collectively, the “Excluded
Liabilities”). Myrexis shall remain responsible for the Excluded Liabilities,
which shall be paid, performed and discharged by Myrexis. Without limiting the
foregoing, Excluded Liabilities means every Liability of Myrexis other than the
Assumed Liabilities and the Ongoing Program Liabilities, including, without
limitation, any Liability of Myrexis under the Agreement or on account of any of
the transactions contemplated hereby, including, without limitation, any
Liability of Myrexis to attorneys, accountants, brokers, or others for services
rendered or expenses incurred by or on behalf of the Myrexis in connection with
the preparation, negotiation and execution of the Agreement; any wages,
salaries, bonuses, commissions, vacation or holiday pay, post retirement medical
benefits, fringe benefits, long-term disability benefits, life insurance
benefits, or duties, obligations or liabilities arising under any employee
benefit plan, policy or practice, relating to Employees of Myrexis or other
amounts due to any Employees of Myrexis, including under all Employee
Compensation Arrangements; Tax Excluded Liabilities; all accounts payable or
other accrued expenses of Myrexis arising out of activities related to the
Programs prior to the Effective Date; and all indebtedness of Myrexis for
borrowed money, all amounts owed by and obligations of Myrexis evidenced by
notes, bonds, debentures or other similar instruments, all amounts owed by and
all obligations of Myrexis as lessee under leases that have been recorded as
capital leases, in accordance with generally accepted accounting principles as
applied in the United States, all liabilities and obligations, contingent or
otherwise, under acceptances, letters of credit or similar facilities, all
obligations under conditional or installment sale or other title retention
Contracts relating to purchased property, and all guarantees of any of the
foregoing of another Person, other than the Assumed Liabilities and the Ongoing
Program Liabilities.

(b) For a period of six (6) months after the Effective Date (the
“Indemnification Period”), Myrexis agrees to indemnify and hold harmless AIA for
any Excluded Liabilities that are asserted against AIA by any Third Party during
the Indemnification Period, up to a maximum, for all such claims, of Fifty
Thousand Dollars ($50,000). Myrexis agrees promptly after the Effective Date to
deposit such amount under a mutually acceptable escrow arrangement, and any
funds remaining in escrow at the expiration of the Indemnification Period shall
be returned by the escrow agent to Myrexis.

(c) In order to help defray for a brief period of time after the Effective Date
certain of the Ongoing Program Liabilities, Myrexis also agrees to pay AIA on
the Effective Date the amount of Four Thousand Dollars ($4,000) in Inventory
storage costs, which amount is to be in addition to the Settlement Payment set
forth in Section 1 of the Agreement.

Section 1.04 Transfer Taxes. Each Party shall be responsible for the aggregate
amount of any and all transfer, sales, value-added, use, gross receipts,
registration, stamp duty, excise or similar taxes that may be due and payable by
such Party in connection with the sale or purchase of the Conveyed Assets (the
“Transfer Taxes”). The Party required by law to file a tax return with respect
to such Transfer Taxes shall do so within the time period prescribed by law.

 

19



--------------------------------------------------------------------------------

Section 1.05 Myrexis Deliverables. On or before the Effective Date, Myrexis
shall, at its sole cost, deliver to AIA duly executed by Myrexis, the Patent
Assignment in the form attached hereto as Exhibit F. Further, Myrexis shall,
promptly after the Effective Date, arrange to make physical delivery of all of
the Conveyed Assets which are in tangible form, or with respect to Inventory
held by any Third Party, shall have notified such Third Party that such
Inventory has been conveyed to AIA. Myrexis hereby represents and warrants to
AIA that Myrexis has received no notice from any Third Party claiming that the
Conveyed Assets or the Programs infringe such Third Party’s patents. Finally,
for a period of three (3) months after the Effective Date, with respect to any
Third Party which has contacted Myrexis about the possibility of acquiring or
licensing any or all of the Conveyed Assets or Programs, (i) Myrexis shall
provide AIA with the identity of such Third Party, provided that Myrexis is not
prohibited from doing so by the terms of any non-disclosure or confidentiality
agreement or obligation to another person, and (ii) Myrexis shall inform such
Third Party of the transfer of the Conveyed Assets and Programs and suggest that
such Third Party contact AIA directly.

Section 1.06 AIA Deliverables. As of the Effective Date, AIA shall deliver to
Myrexis duly executed counterparts of the Patent Assignment.

Section 1.07 Transition Consulting Services. After the Effective Date, Myrexis
agrees to make the following Myrexis employees reasonably available during
normal business hours, by telephone or in person in Salt Lake City, Utah, for
the time periods described below, to answer questions of, consult with or
otherwise assist AIA in the transition of the Conveyed Assets as AIA may
reasonably request:

(a) Brian Dowd and Kenton Zavitz, from the Effective Date through January 18,
2013.

(b) Andrea Kendell, for a total of up to sixteen (16) hours, from the Effective
Date through February 28, 2013, or the date of her earlier separation from
full-time employment with Myrexis.

Section 1.08 Taking of Necessary Action; Further Action. From time to time after
the Effective Date, Myrexis shall execute and deliver such other instruments of
sale, transfer, conveyance, assignment and confirmation, and shall use
commercially reasonable efforts to take such additional actions, in each case as
AIA may reasonably request as necessary to transfer, convey and assign to AIA,
and to confirm AIA’s title to or interest in, the Conveyed Assets, to put AIA in
actual possession and operating control thereof, and to assist AIA in exercising
all rights with respect thereto. In furtherance of the foregoing, Myrexis will
use commercially reasonable efforts to identify and provide AIA access to, all
inventors, potential inventors, attorneys, agents, and other persons associated
with the patents and patent applications assigned herein as reasonably requested
by AIA for the purpose of providing information to AIA and/or executing all
documents necessary or reasonably desired by AIA to maintain, prosecute, or
otherwise secure or preserve AIA’s rights in such patents and patent
applications, including without limitation, providing information about the
invention claimed in such patents and patent applications and executing all
applications, continuations, continuations-in-part, letters, assignments, powers
of attorney, supplemental declarations, requests for continuing examination,
inter parties review documents, transfers, affidavits, declarations, consents,
waivers, and other

 

20



--------------------------------------------------------------------------------

matters as reasonably requested by AIA, all at the expense of AIA, to secure or
preserve such protection or rights.

Section 1.09 “As Is” Transaction. Except as otherwise provided in this
Agreement: (I) AIA HEREBY ACKNOWLEDGES AND AGREES THAT MYREXIS MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE CONVEYED ASSETS; (II) WITHOUT IN ANY WAY LIMITING THE
FOREGOING, MYREXIS HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, OF
NONINFRINGEMENT, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY
PORTION OF THE CONVEYED ASSETS; (III) AIA FURTHER ACKNOWLEDGES THAT AIA WILL
ACCEPT THE CONVEYED ASSETS “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS.”

Section 1.10 Confidential Information. To the extent AIA may receive or be in
possession of Non-Program Information, AIA shall (i) not use such Non-Program
Information of Myrexis for any purpose and (ii) not disclose such Non-Program
Information to any Third Party without Myrexis’ prior written consent. AIA shall
in all respects treat all Non-Program Information at least as carefully as AIA
treats its own Confidential Information and shall carry out such security
measures as it follows to protect its own Confidential Information, but in no
event shall AIA use less than reasonable care to prevent unauthorized disclosure
or use of such Non-Program Information. Notwithstanding the foregoing,
Non-Program Information shall not include any information that: (i) is already
known to AIA at the time of disclosure; (ii) is generally available to the
public or becomes publicly known through no breach of this Agreement by AIA;
(iii) is received by AIA from a Third Party who was not, to AIA’s knowledge,
under an obligation of confidentiality to Myrexis; or (iv) is developed
independently by AIA without use of, or access to, Non-Program Information, as
evidenced by AIA’s written records. If AIA becomes legally compelled to disclose
Non-Program Information, AIA shall provide prompt notice to Myrexis and AIA
shall cooperate with Myrexis so that a protective order or other appropriate
remedy may be sought in advance of such disclosure, unless Myrexis agrees to
authorize AIA to disclose such Non-Program Information. In the event that such
protective order or other remedy is not obtained, or that Myrexis waives
compliance with the provisions of this Agreement, AIA agrees that it shall
furnish only that portion of such Non-Program Information that it is required to
disclose, based on the opinion of counsel, and shall take all reasonable efforts
to obtain a protective order or other reasonable assurance that confidential
treatment will be accorded to such Non-Program Information.

 

21